DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 1-12 filed 07/22/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Kilgard does not recite the limitation “the first frequency area covers a range of X Hz, where 100 < X < 12000”, the examiner argues that the upper limit of the low end therapeutic tones range is based on the tinnitus, therefore depending on the tinnitus frequency, the upper limit frequency of the low end tones can reach 12 kHz. Regarding the argument that McGuire does not recite the limitation “the plurality of first pure tones account for M% of the plurality of pure tones, where 50 < M < 90”, the examiner argues that the secondary signals of McGuire is a suboctave from the primary signal therefore the secondary tones has a range that account for M% of the plurality of pure tones, where 50 < M < 90 of the primary signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgard (US 2015/0051656 A1) in view of McGuire (US 2011/0071340 A1).
Regarding claim 1, Kilgard disclose a method of generating sounds for reducing an effect of tinnitus, applied to a tinnitus control instrument, wherein the tinnitus control instrument comprises a speaker (Kilgard; Para [0079] speaker), the method comprising the following steps: acquiring a sound frequency of a tinnitus sound of a user (Kilgard; Para [0057]); and controlling the speaker to play a plurality of pure tones within a frequency range during a playback time Kilgard; Para [0058][0079]; therapy tones generated by controller to be outputted by headphone 150, wherein the plurality of pure tones comprises a plurality of first pure tones and a plurality of second pure tones (Kilgard; Fig 1C; low end tones and high end tones); the sound frequency and the plurality of first pure tones are located at a first frequency area (Kilgard; Fig 1C; low end tones range), and the plurality of second pure tones are located at a second frequency area (Kilgard; Fig 1C; high end tones range); the first frequency area covers a range of X Hz, where 100 < X < 12000 (Kilgard; Fig 1C; low end range), the second frequency area covers the remaining portion of the frequency range excluding the first frequency area (Kilgard; Fig 1C; low end range is different from high end range), but do not expressly disclose and the plurality of first pure tones account for M% of the plurality of pure tones, where 50 < M < 90. However, in the same field of endeavor, McGuire disclose a method the plurality of first pure tones account for M% of the plurality of pure tones, where 50 < M < 90 (McGuire; Para [0014][0142]; second signals comprises 10% therefore first signals comprises 90 or less). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 2, Kilgard in view of McGuire disclose the method as claimed in claim 1, but do not expressly disclose wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz. However, in the same field of endeavor, McGuire disclose a method wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz (McGuire; Para [0014][0142]; octave and suboctave from the tinnitus frequency). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 4, Kilgard in view of McGuire disclose the method as claimed in claim 2, but do not expressly disclose wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to 0.5F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord, and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord. However, in the same field of endeavor, McGuire disclose a method wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to 0.5F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord (McGuire; Para [0112]0118)). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 5, Kilgard in view of McGuire disclose the method as claimed in claim 1, wherein the plurality of pure tones are generated randomly (Kilgard; Para [0081]).

Regarding claim 6, Kilgard in view of McGuire disclose the method as claimed in claim 5, but do not expressly disclose wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones. However, in the same field of endeavor, McGuire disclose a method wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones (McGuire; Para [0014][0142];). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 7, Kilgard disclose a tinnitus control instrument, used for playing a sound to reduce a tinnitus effect of a user, the tinnitus control instrument comprising: a speaker; and a controller, electrically connected to the speaker (Kilgard; Para [0057]; controller 140), the controller comprising: a tinnitus sound frequency acquisition module, used for acquiring a sound frequency of a tinnitus sound of the user (Kilgard; Para [0057]); and a sound generation module, used for controlling the speaker to play a plurality of pure tones within a frequency range during a playback time (Kilgard; Para [0058][0079]; therapy tones generated by controller to be outputted by headphone 150), wherein the plurality of pure tones comprise a plurality of first pure tones and a plurality of second pure tones (Kilgard; Fig 1C; low end tones and high end tones); the sound frequency and the plurality of first pure tones are located at a first frequency area (Kilgard; Fig 1C; low end tones range), and the plurality of second pure tones are located at a second frequency area (Kilgard; Fig 1C; high end tones range); the first frequency area covers arange of X Hz, where 100 < X < 12000 (Kilgard; Fig 1C; low end range), the second frequency area covers the remaining portion of the frequency range excluding the first frequency area (Kilgard; Fig 1C; low end range is different from high end range), but do not expressly disclose and the plurality of first pure tones account for M% of the plurality of pure tones, where 56 < M < 90. However, in the same field of endeavor, McGuire disclose a device the plurality of first pure tones account for M% of the plurality of pure tones, where 56 < M < 90 (McGuire; Para [0014][0142]; second signals comprises 10% therefore first signals comprises 90 or less). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 8, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 7, but do not expressly disclose wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz. However, in the same field of endeavor, McGuire disclose a method wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz (McGuire; Para [0014][0142]; octave and suboctave from the tinnitus frequency). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 10, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 8, but do not expressly disclose wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to O.5F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord, and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord. However, in the same field of endeavor, McGuire disclose a method wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to 0.5F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord (McGuire; Para [0112]0118]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 11, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 7, wherein the plurality of pure tones are generated randomly (Kilgard; Para [0081]).

Regarding claim 12, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 11, but do not expressly disclose wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones. However, in the same field of endeavor, McGuire disclose a method wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones (McGuire; Para [0014][0142];). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgard (US 2015/0051656 A1) in view of McGuire (US 2011/0071340 A1) and further in view of Davis (US 2004/0141624 A1).
Regarding claim 3, Kilgard in view of McGuire disclose the method as claimed in claim 2, but do not expressly disclose wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament. However, in the same field of endeavor, Davis disclose a method wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament (Davis; Para [0069]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by Davis as tones for the method taught by Kilgard. The motivation to do so would have been to improve the accuracy of the tinnitus rehabilitation.

Regarding claim 9, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 8, but do not expressly disclose wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament. However, in the same field of endeavor, Davis disclose a device wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament (Davis; Para [0069]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by Davis as tones for the method taught by Kilgard. The motivation to do so would have been to improve the accuracy tinnitus rehabilitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651